DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2021 has been entered.
 
Election/Restrictions
Claims 3-5 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a limitation “without a heating layer”.  However, this feature is not described in the original disclosure.  Therefore, not only is there no generic disclosure of the lack thereof, there is no disclosure of what or how the heating layer is to be interpreted.  In order to expedite examination, the claims have been examined as written and the heating layer has been interpreted as a layer generating heat by induction heating, since this appears to be the type of heat the invention is most concerned about.  Claim 2 is rejected based on its dependency.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claim 1 has been amended to add additional subject matter that does not appear to be a part of the claimed “susceptor”.  Rather, the claimed suscepor may also be part of an 

Claim 1 recites the limitation “the induction heating means”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, the claims have been examined as detailed above, a susceptor without an induction heating layer or induction heating means therein or spaced apart therefrom.

Clarification and/or correction is requested in all instances mentioned above.  Any claim not specifically mentioned is rejected based on its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0234248 to Kano et al. in view of U.S. Patent No. 2015/0359042 to Kato et al., JP Patent Pub. No. 2016012679 to Maki et al. (JP 6233209 is used as a translated equivalent).
 Regarding claim 1:  Kano et al. disclose a susceptor on which a wafer for semiconductor may be mounted capable of generating heat by induction heating substantially as claimed when an induction heating col is spaced apart therefrom, the susceptor comprising:  
a plate-shaped graphite base material (Figs. 1-2, 2; para. 36) without an inductive heating layer in which the graphite itself can be heated by induction heating means if provided in connection therewith; and 
a ceramic coating layer that is PBN (pyrolytic boron nitride)(Figs. 1-2, 6; para. 23).
However, while Kano et al. do generically teach that thermal expansion properties and resistivity properties of the materials of the susceptor are of importance, the specifically claimed values of the same and resulting related ratios are not explicitly set forth.
In a similar susceptor, Kato et al. disclose selection/optimization of a thermal expansion coefficient of graphite base to 3.5x10-6/K or higher and 4.5 x10-6/K or lower when coated with a PBN layer for the purpose of solving problems of cracking and breaking and thereby diminishing costs  (see, e.g., abstract, tables and accompanying text.).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have selected a thermal expansion coefficient for the graphite base of -6/K or higher and 4.5 x10-6/K or lower in order to solve the problem of cracking and breaking thereby diminishing costs as taught by Kato et al. 
Further, in a similar susceptor, Maki et al. disclose a graphite base material with an electrical resistivity of 8.0 or higher and 13.0 or lower (see, e.g., Table 1 and abstract) and optimized dimensions for the purpose of providing a susceptor with a balanced temperature distribution.  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided the susceptor of Kano et al. having a graphite base material with an electrical resistivity of 8.0 or higher and 13.0 or lower and optimized dimensions for in order to provide a susceptor with a balanced temperature distribution as taught by Maki et al.  
Finally, regarding the claimed ratios of ρmax/ρmin and ρ800/ρ1600 which notably do not require specific values but an optimization of values to achieve claimed ratios, Examiner notes that Kato et al. teaches optimizing resistivity and thermal expansion coefficient of the graphite base material by selecting the manner by which a raw material coke is admixed (see, e.g., para. 4).  Additionally, Kato et al. teach limiting variation in resistivity values (i.e. generically ρx/ρy = 1) for the purpose of limiting the tensile stress between the base material and the PBN ceramic coating layer thereby preventing cracking and breaking.  Aida also teaches optimizing optimizing resistivity and thermal expansion coefficient of the graphite base material by selecting the manner by which a raw material coke is admixed as detailed above.  Once again it is noted that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to of one of ordinary skill at the time Applciant’s invention was effectively filed to have provided  optimized values of ρmax/ρmin and ρ800/ρ1600
Regarding the idea of “induction heating” in the preamble, Examiner notes that the induction heating means is not claimed as a structural feature of the susceptor, therefore this is considered intended use.  The courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al., Kato et al., Maki et al. as applied to claim 1 above and further in view of U.S. Patent Pub. No. 2008/0035632 to Fujita et al.
Modified Kano et al. disclose the susceptor substantially as claimed and as described above.
However, modified Kano et al. fail to disclose the ceramic coating layer is at least one material selected from SiC and TaC.
Fujita et al. disclose use of a ceramic coating layer on a susceptor having a graphite base material wherein the construction allows for a prevention of generation of particles (see, e.g., abstract).  Examiner also notes that the courts have ruled that the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided SiC or TaC as alternative ceramic materials in order to form a susceptor with a construction capable of allowing for prevention of generation of particles as taught by Fujita et al.

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive. See below.
Regarding the perceived deficiencies of Kano et al., as indicated above, Applicant’s claims do not positively recite an induction heating means.  Furthermore, at least the conductive portions of the 
Kato et al. is relied upon for its teachings related to thermal expansion coefficient not necessarily electrical resistivity.
Maki et al. is relied upon for its general teachings related to electrical resistivity and not its teachings of specific dimensions.
Aida is no longer relied upon.
Fujita is within the field of endeavor and provides relevant beneficial teachings that may be applied.  Furthermore, Fujita has not been applied to teaching specifically related to the graphite base material rather the ceramic coating layer.
Further, regarding Applicant’s arguments. Examiner notes that the courts have ruled the following:  1) When reading the preamble in the context of the entire claim, the recitations regarding heating features are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02; 2) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); and 3) One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716